Title: From George Washington to John Beatty, 23 December 1779
From: Washington, George
To: Beatty, John


        
          sir
          Head qrs [Morristown] Decr 23. 1779
        
        Your Letter of this date to Mr Harrison has been laid before me. On account of the very distressed situation of Monsr de Antroche, as represented by You, I have no objection to your permitting him to go to New York on parole to return when called for. If he can effect his absolute exchange for the Officer intitled in regular course, It will be agreable to me.
        With respect to Mr Boudinot’s request for borrowg Captain Pitcairn & Lieutenant Campbell—it might not be any injury to our Officers to lend them—if the State has Others of their rank to replace them—and such borrowings & lendings, if the system of State & Continental prisoners is to be kept up, which however I would wish to see abolished, might facilitate the business of exchanges—But as Our Officers have expressed such uneasiness at state exchanges, by which, prisoners in many instances not a twentieth part so long in captivity as some others have been, have been exchanged—and no arguments, they viewing their former captivity on a large scale of liberality—can convince them of the propriety or justice of limited exchanges or any not conducted on a general Continental footing—I can not consent to Captain pitcairn & Lieut. Campbells being sent. You can explain to Mr Boudinot the difficulties that would attend it. And I should hope that no inconveniencies would result from our not being able to comply with his request—as the Enemy may carry on the Exchanges for the Hessian Officers Mr Boudinot mentions as belonging to the State. possibly the Enemy’s wishes to get favourite Officers may b⟨e⟩ an impediment; but they are not to be indulged as th⟨ey⟩ please. I am sir Yr Most Obed⟨t st⟩
        
          G: Washington
        
      